Citation Nr: 1809299	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 29, 2010 for the grant of service connection for degenerative intervertebral disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1979 to April 1983.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a November 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

1.  A February 1991 Board decision denied service connection for a low back disability.  This decision was not appealed and no new evidence was submitted by the Veteran within one year of the decision and it became final.  

2.  A February 1993 rating decision denied service connection for a low back disability.  This decision was not appealed and no new evidence was submitted by the Veteran within one year of the decision and it became final.  

3.  A December 2004 rating decision denied service connection for a low back disability.  This decision was not appealed and no new evidence was submitted by the Veteran within one year of the decision and it became final.  

4.  Following the final December 2004 rating decision, the first claim regarding the low back was received on June 29, 2010, which is the effective date of service connection.

5.  None of the decisions regarding service connection for the Veteran's back disability were the product of clear and unmistakable error (CUE).



CONCLUSION OF LAW

The criteria for an effective date earlier than June 29, 2010, for the Veteran's service connected degenerative intervertebral disease of the lumbar spine, have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.105(a), 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Thus, VA's duty to assist has been met.

II.  Effective Date 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).

Once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81  (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Clear and unmistakable error is established when the following conditions are met: (1) either (a) the correct facts in the record were not before the adjudicator, or (b) the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated"; and (3) the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of clear and unmistakable error at the time that decision was rendered.  Evans v. McDonald, 27 Vet. App. 180, 185 (2014).  Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2017).

Although her arguments are not entirely clear, the Veteran appears to be contending that the original denial of service connection was the product of CUE because VA either failed to diagnose a back condition or misdiagnosed the same as spina bifida occulta.  She specifically points to records from Dr. C. noting that the Veteran had back conditions other than spina bifida.  

The Veteran filed a claim for entitlement to service connection for a back injury in October 1988 and the VA examiner diagnosed the Veteran with spina bifida occulta at L-5 based on radiographic evidence and chronic myofascial low back pain with no evidence of neurological involvement.  The RO denied the claim in May 1989. See Rating Decision May 1989.  The Veteran appealed her claim to the Board of Veterans Appeals, which was denied in February 1991.  See Board Decision February 1991.  The February 1991 Board decision was not appealed and no new evidence was submitted by the Veteran within one year of the decision, and it became final.  
The Veteran requested to reopen her claim in December 1992; however, the RO denied reopening because the Veteran did not submit any new and material evidence.  See February 1993 Rating Decision.  The February 1993 rating decision became final, as the Veteran did not appeal and did not submit additional evidence within one year of the decision.    

The Veteran again requested reopening in February 2004.  A December 2004 rating decision determined that new and material evidence had not been submitted.  The Veteran was notified of this decision in January 2005.  She did not appeal and the decision became final.  

Nothing was submitted by the Veteran relating to the back following the December 2004 rating decision until June 29, 2010, at which time the Veteran submitted an informal claim to reopen her claim of entitlement to service connection for a back condition.  The Veteran provided MRI results revealing severe degeneration consistent with post trauma.  Additionally, the MRIs revealed no evidence of spina bifida occulta or any other congenital abnormalities.  See Medical Treatment Record - Non-Government Facility July 2010.  The RO granted the Veteran's claim for service connection for degenerative intervertebral disc disease of the lumbar spine and granted an effective date of June 29, 2010.  
    
Since the December 2004 rating decision was final and nothing was submitted by the Veteran regarding the back until June 29, 2010, the effective date cannot be earlier than the June 29, 2010 claim to reopen unless there is clear and unmistakable error.  See Leonard v. Principi, 17 Vet. App. 447 (2004), Rudd v. Nicholson, 20 Vet. App. 296 (2007).  However, a new medical diagnosis that corrects an earlier diagnosis in a Board decision is not clear and unmistakable error.  38 C.F.R. § 20.1403; see also, Richardson v. Nicholson, 20 Vet. App. 64 (2007) ("stating that a new medical diagnosis that 'corrects' an earlier error is not CUE" (quoting Russell v. Principi, 3 Vet. App. 310 (1992))).  Therefore, even though the VA examiner in October 2010 found no evidence of spina bifida occulta and diagnosed the Veteran with degenerative intervertebral disc disease of the lumbar spine most likely caused by the Veteran's active service, clear and unmistakable error is not shown.  Moreover, to the extent the Veteran argues that VA failed to give adequate weight to medical opinions which stated that the Veteran had a back condition other than spina bifida, such is a disagreement regarding how the facts were weighed and evaluated and thus cannot constitute CUE. 

In short, the effective date for service connection was properly assigned from the date of the Veteran's reopened claim.  CUE has also not been identified in any prior VA decision.  As such, an effective date prior to June 29, 2010 is not warranted.   


ORDER

Entitlement to an effective date earlier than June 29, 2010 for the grant of service connection for degenerative intervertebral disease of the lumbar spine is denied. 




____________________________________________
DONNIE R. HACHEY  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


